Curia.

That statute relates wholly to the Courts of Common Pleas. The provision referred to has never been practised upon in this Court. A plea in" abatement may be put in here at any time before an imparlance.

Ashmun,

for the plaintiff in review, suggested that this wis merely a clerical mistake, and moved the Court for * leave to amend the writ, by directing it to the sheriff of Hampden.
The matter pleaded in abatement was, that the writ of review was directed to the sheriff of the county of Franklin only, and had been served and returned by the sheriff of the county of Hampden.

Curia.

This is a judicial writ, and the erroneous direction is a
mere misprision of our own clerk. Judicial writs are more absolutely under the control of the Court than original writs. -Let the amendment be made. (1)

 See Bradbury vs. Hearsy, ante, 95